This is the plaintiff's appeal in the same case that has just been decided on the defendant's appeal wherein the judgment of the Court below was affirmed. In that opinion we have fully discussed the questions raised on both appeals, and it is, therefore,(508) unnecessary to repeat here either the facts or arguments. The judgment below is affirmed, but as the plaintiff prosecuted this appeal in good faith to protect what might have become a substantial right, and as his exception to the ruling of the Court below is sustained, he is entitled to his costs. Judgment is
Affirmed.
Cited: Ins. Co. v. Edwards, 124 N.C. 122; Kendricks v. Ins. Co., ib., 319; Grabbs v. Ins. Co., 125 N.C. 395; Clapp v. Ins. Co., 126 N.C. 392;Strause v. Ins. Co., 128 N.C. 66; Bank v. Deposit Co., ib., 373;Gerringer v. Ins. Co., 133 N.C. 411; Modlin v. Ins. Co., 151 N.C. 43;Robinson v. Engineers, 170 N.C. 548; Johnson v. Insurance Co., 172 N.C. 147;Williams v. Order of Heptasophs, ib 789. *Page 314